DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-03-2020, 04-22-2021, 07-22-2021, 10-07-2021, 12-22-2021, and 06-04-2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 05-25-2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (2015/0007451) in view of Tamm et al. (2014/0310984) and Kite et al. (4,754,685).
Regarding claim 1, Bruce teaches an upper for an article of footwear, the upper comprising: 
a braided structure comprising an inner surface proximate an interior cavity of the article of footwear, an outer surface proximate an exterior of the article of footwear, a first yarn having a first cross-sectional shape and a second yarn having a second cross-sectional shape which is different with the first cross-sectional shape, wherein the outer surface of the article of footwear comprises the first yarn and the second yarn (fig 3, para 0046 and 0054).
Bruce does not teach the first cross-sectional shape having flat surface and the second cross-sectional shape having round surface, wherein the braided structure comprises a one-to-two ratio of the first yarn having the first cross-sectional shape to the second yarn having the second cross- sectional shape.  
Tamm teaches a shoe structure having yarns with flat surface and round surface (fig 7, para 0059 and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shape, as taught by Tamm, in order to accommodate different position of the foot (Tamm, para 0097).
While the modified structure Bruce-Tamm teaches all limitations of claim 1 but the braided structure comprises a one-to-two ratio of the first yarn having the first cross-sectional shape to the second yarn having the second cross- sectional shape.  
Kite teaches a braided structure comprising a one-to-two ratio of the first yarn and second yarn (fig 2, members 1-2, col 3, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using the one-to-two ratio of Kite, in order to provide a conformance to the shape of the structure dues to the different shape of the yarns (Kite, col 3, lines 52-54).
Regarding claims 2-5, the modified structure Bruce-Tamm-Kite teaches all limitations of claim 1 and Tamm further teaches the first cross-sectional shape is square or rectangular and the second cross-sectional shape is circular or ovular (fig 7, para 0059 and 0095).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shapes, as taught by Tamm, in order to accommodate different position of the foot (Tamm, para 0097).
Regarding claim 6, the modified structure Bruce-Tamm-Kite discloses the braided structure is configured to maintain the flat surface proximate an outer surface of the upper, and configured to maintain a second flat surface proximate an inner surface of the upper (Bruce, fig 19).  
Regarding claim 7, the modified structure Bruce-Tamm-Kite discloses the second flat surface of the first cross-sectional shape comprises a rough or a coarse texture (figs 1-3).  
Regarding claim 8, Bruce teaches an article of footwear comprising: 
a sole system (fig 3, member 108); and 
a braided structure (fig 3, member 101) coupled to the sole system, wherein the braided structure comprising an inner surface proximate an interior cavity of the article of footwear, an outer surface proximate an exterior of the article of footwear, a first yarn having a first cross-sectional shape and a second yarn having a second cross-sectional shape which is different with the first cross-sectional shape, wherein the outer surface of the article of footwear comprises the first yarn and the second yarn (fig 3, para 0046 and 0054).
Bruce does not teach the first cross-sectional shape having flat surface and the second cross-sectional shape having round surface, wherein the braided structure comprises a one-to-two ratio of the first yarn having the first cross-sectional shape to the second yarn having the second cross-sectional shape.  
Tamm teaches a shoe structure having yarns with flat surface and round surface (fig 7, para 0059 and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shape, as taught by Tamm, in order to accommodate different position of the foot (Tamm, para 0097).
While the modified structure Bruce-Tamm teaches all limitations of claim 1 but the braided structure comprises a one-to-two ratio of the first yarn having the first cross-sectional shape to the second yarn having the second cross- sectional shape.  
Kite teaches a braided structure comprising a one-to-two ratio of the first yarn and second yarn (fig 2, members 1-2, col 3, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using the one-to-two ratio of Kite, in order to provide a conformance to the shape of the structure dues to the different shape of the yarns (Kite, col 3, lines 52-54).
Regarding claim 9, the modified structure Bruce-Tamm-Kite discloses the first yarn is oriented such that the article of footwear is braided such that the flat surface is braided proximate the exterior of the article of footwear (Bruce, fig 19).  
Regarding claim 10, the modified structure Bruce-Tamm-Kite discloses the first yarn is oriented such that a second flat surface is braided proximate at least a portion of the interior cavity (Bruce, fig 19).  
Regarding claims 11-14, the modified structure Bruce-Tamm-Kite teaches all limitations of claim 8 and Tamm further teaches the first cross-sectional shape is square or rectangular and the second cross-sectional shape is circular or ovular (fig 7, para 0059 and 0095).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shapes, as taught by Tamm, in order to accommodate different position of the foot (Tamm, para 0097).
Regarding claim 15, the modified structure Bruce-Tamm-Kite discloses the braided structure is configured to maintain the flat surface proximate an outer surface of the upper, and configured to maintain a second flat surface proximate an inner surface of the upper (Bruce, fig 19).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,555,581 (herein after Bruce) in view of Kite et al. (4,754,685). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a braided upper having flat and round yarn surface and Kite teaches a braided structure comprising a one-to-two ratio of the first yarn and second yarn (fig 2, members 1-2, col 3, lines 60-65). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using the one-to-two ratio of Kite, in order to provide a conformance to the shape of the structure dues to the different shape of the yarns (Kite, col 3, lines 52-54).
Claim 1 is rejected over claim 1 of Bruce in view of Kite.
Claim 8 is rejected over claim 12 of Bruce in view of Kite.
Examiner Noted: The rejection under double patenting due to both application having the same assignee (i.e. Commonly Owned Disclosure, 102(b)(1)(A) and 102(b)(2)(C)).

Claims 1, 3 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 10,905,189 (herein after Bruce) in view of Kite et al. (4,754,685). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a braided upper having flat and round yarn surface and Kite teaches a braided structure comprising a one-to-two ratio of the first yarn and second yarn (fig 2, members 1-2, col 3, lines 60-65). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using the one-to-two ratio of Kite, in order to provide a conformance to the shape of the structure dues to the different shape of the yarns (Kite, col 3, lines 52-54).
Claim 1 is rejected over claims 1 and 5 of Bruce in view of Kite.
Claim 3 is rejected over claim 4 of Bruce in view of Kite.
Claim 6 is rejected over claim 2 of Bruce in view of Kite.
Claim 7 is rejected over claim 6 (i.e. leather is rough texture) of Bruce in view of Kite.

Claims 8-10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 and 17 of U.S. Patent No. 10,905,189 (herein after Bruce). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a braided upper having flat and round yarn surface and a braided structure comprising a one-to-two ratio of the first yarn and second yarn.
Claim 8 is rejected over claims 9, 13 and 17 of Bruce.
Claim 9 is rejected over claim 10 of Bruce.
Claim 10 is rejected over claim 11 of Bruce.
Claim 12 is rejected over claim 12 of Bruce.
Claims 13-14 are rejected over claim 12 of Bruce.
Claim 15 is rejected over claims 10-11 of Bruce.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732